IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,724



                    EX PARTE ANGEL BARAJAS PEREZ Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1070022 IN THE 177TH DISTRICT COURT
                           FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of possession of cocaine with intent to deliver over 400 grams. He was sentenced to twenty-five

years’ imprisonment. He did not appeal his conviction.

       Applicant contends that his plea was involuntary and that counsel was ineffective. The trial

court held a hearing regarding Applicant’s claims. Based on the testimony from that hearing, the

trial court determined that Applicant’s plea was involuntary and that Applicant is entitled to relief.
                                                                                                  2

Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. 1070022 in the 177th Judicial District Court

of Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 8, 2012
Do Not Publish